DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previous election without traverse of GROUP 2 (Claims 10-19) in the reply filed on 07/01/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of Morishita USPN 5224337 and Kraft US 2014/0373551; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337.
Regarding Claim 10: Miyata USPN 9714658 discloses the limitations: 
a centrifugal compressor (1 - Fig. 1 | 101 - Fig 5) comprised of a compressor inlet (inlet upstream of element 7a - Fig 1, inlet upstream of element 7a labeled “air” in Fig 3 | inlet to element 107 - Fig 5), a compressor outlet (discharge from element 9 (i.e. 36,“P”) - Fig 1 | discharge from element 109 (i.e. “P”) - Fig 5), a plurality of compressor stages (7a,7b,8,9 - Fig 1 | 107,108,109 - Fig 5) sequentially arranged between the compressor inlet and the compressor outlet (Fig 1 | Fig 5), and at least a first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7a - Fig. 1 | guide vanes connected to actuator at the inlet of compressor stage 107 - Fig. 5) at an inlet of one of the compressor stages (at inlet of 7a - Fig. 1 | at inlet of 107 - Fig. 5); 
a driver machine 19 drivingly coupled to the centrifugal compressor (coupled via shaft 2 and transmission 10); 
a controller 50 configured to control the opening and closing of the set of variable inlet guide vanes, during a start-up and acceleration step of the centrifugal compressor (Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller 50 is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7a at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed). Miyata USPN 9714658 is silent regarding the limitations: with the first set of variable inlet guide vanes at least partly closed, the controller is further configured to open the first set of variable inlet guide 

    PNG
    media_image1.png
    592
    1343
    media_image1.png
    Greyscale
 Annotated Figure 1 of Morishita USPN 5224337 (Attached Figure 1)
However Morishita USPN 5224337 does disclose the limitations: 
a centrifugal compressor 3 comprised of a compressor inlet 1, and at least a first set of variable inlet guide vanes (see Annotated Figure 1 of Morishita USPN 5224337 (Attached Figure 1) above);
	wherein with the first set of variable inlet guide vanes at least partly closed (i.e. at point A of Figure 2 the flow rate of air entering the compressor is throttled by the large angle of the variable inlet guide vanes (Column 3 Line 47-55), thus when at point A in Figure 2, the variable inlet guide vanes are at least partially closed) the first set of variable inlet guide vanes are opened to increase the gas flow through the centrifugal compressor (i.e. the guide vanes are opened by moving from the state of point A to the state of point B (Column 3 Line 55-68, Column 2 Line 65-Column 3 Line 20)) once a predetermined minimum operating speed has been achieved (i.e. once the rotation 
Miyata USPN 9714658 appears to be silent regarding the limitations:
wherein prior to start-up and acceleration of the centrifugal compressor, the controller is configured to at least partly close the first set of variable inlet guide vanes. 
However Kraft US 2014/0373551 does disclose the limitations: 
In order to start the compressor (i.e. prior to start-up and acceleration of the centrifugal compressor), the inlet guide vanes 181 are closed so that as the compressor comes up to the correct speed a minimum flow of the compressor is developed (¶0113). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 50 of Miyata USPN 9714658 with the teaching of closing the compressor inlet guide vanes 181 prior to start-up as taught by  Kraft US 2014/0373551 in order to start the compressor such that the minimum flow is developed by the compressor (Kraft ¶0113)  and to modify the controller 50 of Miyata USPN 9714658 with the teaching of suddenly increasing the flowrate by opening the inlet guide vanes suddenly once the rotation is constant as taught by Morishita USPN 5224337 in order to rapidly increase the output of the compressor with a short response time (Morishita Column 3 Line 1-5, Column 3 Line 51-68) and/or to deter malfunction of the compressor (Morishita Column 3 Line 1-10).
Additionally, or In the alternate, the combination of Miyata USPN 9714658 as modified by Morishita USPN 5224337 discloses the general conditions of claim 10, however Miyata USPN 9714658 fail(s) to explicitly disclose that the inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7a - Fig. 1 | guide vanes connected to actuator at the inlet of compressor stage 107 - Fig. 5) results in a reduction of the driving force of the compressor (Column 8 Lines 1-9). Therefore, the timing of when the vanes are closed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the driving force of the compressor is reduced by the variable closing. Therefore, since the general conditions of the claim, were disclosed in the prior art by Miyata USPN 9714658 as modified by Morishita USPN 5224337, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention “to prior to startup and acceleration to at least partly close the variable inlet guide vanes” (in order to reduce the required driving force of the compressor during start-up operations), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11: Miyata USPN 9714658 further discloses the limitations: wherein the first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 - Fig 1 | guide vanes 
Regarding Claim 17: Miyata USPN 9714658 further discloses the limitations: further comprising a second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) arranged upstream of an intermediate one of the plurality of compressor stages (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of intermediate compressor stage 8, Column 5 Line 7-32, Figure 1 and Figure 3), or of a most downstream one of the plurality of compressor stages (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of the third compressor stage 9, Column 5 Line 7-32, Figure 1 and Figure 3, and Figure 3 shows the third compressor stage 9 as being the most downstream one of the plurality of compressor stages), and wherein the controller 50 is configured and arranged to at least partly close the second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) during the start-up and acceleration step (Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7b at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed).
Regarding Claim 18: Miyata USPN 9714658 further discloses the claimed limitations: wherein the centrifugal compressor (1 - Figure 1) comprises a first set of compressor stages (first set of compressor stages = compressor stage 7a shown in Figure 1 and Figure 3) and a second set of compressor stages (second set of compressor stages = compressor stage 7b shown in Figure 1 and Figure 3) arranged downstream of the first set of compressor stages (the second set of compressor stages 7b is on a downstream side of the first set of compressor stages 7a as shown in Fig. 1. Further it is noted that the prior art of Miyata addresses the “arranged downstream of the first set of compressor stages” within the same confines as shown in the instant application in Figure 26); wherein the first set of compressor stages and the second set of compressor stages comprise each at least one compressor stage (the first set of compressor stages 7a has one compressor stage 7a; and the second set of compressor stages 7b has one compressor stage 7b); wherein the first set of compressor stages and the second set of compressor stages are arranged in a back-to-back configuration (as shown in Figure 1 the first and second sets of compressor stages are arranged back to back); and wherein the second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4)) is arranged at an inlet of one of the compressor stages of the second set of compressor stages (i.e. arranged at the inlet of compressor stage 7b as shown in Figure 1).
Regarding Claim 19: Miyata USPN 9714658 further discloses the limitations: wherein a side stream (31a and/or 31b, it is noted that the limitation “a side stream” is only spatially defined by its location, with no particular function or property is assigned the limitation “a side stream”, thus it is examined broadly within these confines) is .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of Morishita USPN 5224337 & Kraft US 2014/0373551; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337 as applied to claim 10 above, and further in view of Schmidt USPN 6463740.
Regarding Claim 12: Miyata USPN 9714658 is silent regarding the limitations: wherein the driver machine comprises an arrangement comprising a single-shaft gas turbine engine and a starter drivingly coupled to the single-shaft gas turbine engine, the arrangement configured to apply power generated by the starter during the start-up and acceleration of the centrifugal compressor. 
However Schmidt USPN 6463740 does disclose the limitations: 
a centrifugal compressor 18; 
a driver machine (20,22,16,12,34) drivingly coupled (i.e. via shaft 26) to the centrifugal compressor (Figure 1, Column 3 Line30-45, Column 4 Line 9-49); 
wherein the driver machine (20,22,16,12,34) comprises an arrangement (the arrangement is defined by the sum of its parts (e.g. 12,34)) comprising a single-shaft gas turbine engine (12, Column 3 Line 20-45, Column 4 Line 9-26) and a starter 34 drivingly coupled to the single-shaft gas turbine engine (Figure 1, Column 4 Line 9-36), the arrangement (12,34) configured to apply power generated by the starter during the 
Hence it would have been obvious to one of ordinary skill in the art to modify the driver machine 19 drivingly coupled to the centrifugal compressor (1 - Figure 1 | 101 - Figure 5) of Miyata USPN 9714658 with the driver machine (20,22,16,12,34) of Schmidt USPN 6463740 in order to allow the driven compressors to be de-coupled from the gas turbine drive 12, allowing the gas turbine’s standard starter system 34 to start and bring the gas turbine 12 itself up to self-sustaining speed without the load of the driven compressor (Column 4 Line 26-36) and/or in order to significantly reduce the start-up time of the compressor (Column 4 Line 38-42).
Regarding Claim 13: Further Schmidt USPN 6463740 does disclose the limitations: wherein the starter (Schmidt -34) is an electric motor (Column 3 Line 13-19 and Column 4 Line 9-26, identify the starting device as a motor, and states that the invention is directed to starting up compressors utilizing electric motors, thus Schmidt discloses that the starter is an electric motor).
Regarding Claim 14: Miyata USPN 9714658 in view of Morishita USPN 5224337 & Kraft US 2014/0373551 as modified by Schmidt USPN 6463740; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337 as modified by Schmidt USPN 6463740 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Further Miyata USPN 9714658 as modified by .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of Morishita USPN 5224337 & Kraft US 2014/0373551; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337 as applied to claim 10 above, and further in view of Boyce USPN 3901620.
Regarding Claim 15: Miyata USPN 9714658 is silent regarding the limitations: further comprising a bleeding line arranged between a delivery side of one of the compressor stages and an inlet of one of the compressor stages. 
However Boyce USPN 3901620 does disclose the limitations:  
a centrifugal compressor (compressor 11 shown in Figure 1 and Figure 2) comprised of a compressor inlet (inlet of compressor 11 which communicates fluid to eye 12a of impeller 12), a compressor outlet (outlet of compressor 11 which compressed fluid is delivered to from exit 12b of impeller 12); 
a velocity probe 14 situated in the wall of the compressor adjacent an exit 12b of an impeller 12 of the compressor (Column 2 Line 20-28) and a flow reversal detector 16  adapted to sense the velocity and direction of flow of the boundary layer adjacent the compressor wall at the impeller exit (Column 2 Line 28-32), the velocity probe together 
further comprising a bleeding line 17 and valve 18, arranged between a delivery side of one of the compressor stages (i.e. between impeller exit 12b of compressor 11, see Figure 1 and Figure 2) and an inlet of one of the compressor stages (bleed line 17 and valve 18 are arranged between impeller exit 12b and impeller eye 12a; compressed fluid leaves exit 12b, can then pass through bleed line (when valve 18 is open), be reintroduced to the compressor 11 and then enter impeller eye 12a as shown in Fig. 2, Column 3 Line 3-30). 
Hence it would have been obvious to one of ordinary skill in the art to modify (each of the two first stage compressor sections 7a,7b of the centrifugal compressor 1 - Figure 1 | the first stage compressor section 107 of the centrifugal compressor 101 - Figure 5) of Miyata USPN 9714658 with the probe 14 situated in the wall of the compressor adjacent the exit of the impeller, the flow reversal detector 16, the bleed line 17, the valve 18, and the control circuit 19 of Boyce USPN 3901620 in order to detect flow reversal in the boundary layer to indicate impending surge in the compressor, and bleeding off a portion of the boundary layer in response to the detected flow reversal to delay the onset of surge (Abstract, .
Regarding Claim 16: Miyata USPN 9714658 in view of Morishita USPN 5224337 & Kraft US 2014/0373551 as modified by Boyce USPN 3901620; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337 as modified by Boyce USPN 3901620 discloses in the above mentioned Figures and Specifications the | Boyce - the discharge end of bleed line 17 in Figure 2 is fluidly connected to inlet 12a of impeller 12 of compressor 11 as shown in Figure 2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of Morishita USPN 5224337 & Kraft US 2014/0373551; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337 as applied to claim 10 above, and further in view of Rumford USPN 4783026.
Regarding Claim 20: Miyata USPN 9714658 is silent regarding the limitations: 
further comprising a bleeding line to bleed gas from a delivery side of one of the compressor stages and return the bled gas to a compressor stage inlet upstream of the delivery side during at least part of the start-up and acceleration of the centrifugal compressor. 
However Rumford USPN 4783026 does disclose the limitations: 
a compressor 24 comprised of a compressor inlet, a compressor outlet 50, a compressor stage arranged between the compressor inlet and the compressor outlet (a compressor stage is arranged between the inlet and the outlet in the prior art of Rumford); and

a gas introducing part (38, Attached Figure 2) for the compressor (Column 5 Line 53-Column 6 Line 10);
a sensor 52 to detect a temperature of the gas introducing part (Column 6 Line 23-33);
a modulated valve 54 mounted in the bleeding line to adjust flow of the bled gas to the compressor stage inlet (Column 6 Line 34-49);
a controller 56 configured to open the modulated valve when the temperature sensed by the sensor falls to a predetermined temperature, such that the bled gas is returned to the compressor stage inlet (Column 6 Line 50-60) during at least part of the start-up and acceleration of the compressor (Column 6 Line 50-60, Abstract; the disclosure of Rumford states that bleed gas flows through the bleed line at all times when the temperature sensed by the sensor falls to the predetermined temperature, therefore when such conditions exist during the “start-up and acceleration” of the compressor, the flow through the bleed line would occur as claimed). 
Hence it would have been obvious to one of ordinary skill in the art to modify the gas introducing part 23,7b, a delivery side 31b, of compressor stage 7b and the 

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments, see Page 6 ¶4-Page 7 ¶3, filed 02/05/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of Morishita USPN 5224337 and Kraft US 2014/0373551; or in the alternate Miyata USPN 9714658 in view of Morishita USPN 5224337.

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Page 7 ¶4: Applicant traverses the rejection(s) of claim(s) 11-20 based entirely on the arguments discussed above with respect to claim(s) 10.
--Applicants arguments are not persuasive. Applicant makes no new arguments with respect to claim(s) 11-20. Thus applicants arguments are not persuasive for the same reasons already discussed above.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746